Dear Captain Cooper:
You have requested this office to issue an advisory opinion regarding the Lake Charles Harbor  Terminal District's power to terminate and replace state certified police officers.
Harbor police are state classified employees.  Thus, issues regarding their employment and compensation are to be regulated by the State Civil Service Commission.  La. Const., Art. X, §10(A)(1) and State Civil Service Rule 4.1.  The rule-making authority of the Commission allows it to fulfill its duties, and the rules it creates have the force and effect of law.  La. Const., Art. X, § 10(A)(4) and Jack A. Parker  Assocs. v. Stateof La., Through the Dept. of Civil Services, 454 So.2d 162, 165
(La.App. 1 Cir. 1984).  These rules must be recognized and given effect by the courts, so long as they are reasonable and not violative of basic constitutional rights.  Parker,454 So.2d at 165.
Approval of the State Civil Service Commission is required before the termination of state classified police and their subsequent replacement with private security.  Civil Service Rule 3.1(o) gives the Commission the power to
     ". . . review and approve or disapprove, in advance of their effective dates, contracts for personal services between the State, or any instrumentality thereof, and any person in order to insure that such agreements do not provide for the performance of such services for the State of Louisiana which could and should be performed by Classified employees.
Courts have previously determined that this portion of the state civil service rules is constitutional.  See Civil Service Comm. ofthe City of New Orleans v. City of New Orleans, 854 So.2d 322 (La. 9/9/04) and Parker, supra.  Therefore, an entity such as the Port of Lake Charles must act through the State Civil Service Commission when terminating state civil servants and replacing them with private employees.
For further assistance, please contact the State Civil Service Commission.  Their office can help determine the proper procedure.
I trust this sufficiently addresses your concerns.  If our office may be of further assistance, please feel free to contact us.
Yours very truly,
CHARLES C. FOTI, JR.
ATTORNEY GENERAL
By:______________________
                                        CHARLES H. BRAUD, JR. Assistant Attorney General
CCF, Jr./CHB/gr